Exhibit 3.1 [SEAL] DEAN HELLER Secretary of State 205 North Carson Streen Carson City, Nevada 89701-4299 (775) 854-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Entity # E0427412006-4 Document Number: 20060358413-02 Date Filed: 6/2/2006 8:02:33 AM In the office of [SIGNATURE] Dean Heller Secretary of State Important: Read attached Instructions before completing form ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Celtic Capital, Inc. 2. Resident Agent Name and Street Address: Must be a Nevada address where process may be served) Business Filings Incorporated Name 6100 Neil Road, Suite 500 Reno NEVADA Street, Address City Zip Code Optional Mailing Address City State Zip Code 3. Shares (number of shares corporation authorized to issue) Number of shares with par value: Par Value: Number of shares without par value: 4. Names & Addresses, of Board of Directors/Trustees: (attach additional page if there is more than 3 directors/trustees) 1. Mark W. Ralston Name 6528 Wellinton Place, West Vancouver B.C. V7W 2B1 Street Address City State Zip Code 2. Name Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose (optional - see instructions) The purpose of this Corporation shall be: 6. Name, Address and Signature of Incorporator: (attach additional page if there is more than 1 incorporator) Thomas E. Stepp., Jr. /s/ Thomas E. Stepp., Jr. Name Signature 32 Executive Park, Suite 105 Irvine CA Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Persident Agent for the above named corporation /s/ [Illegible Signature] 05/31/06 Authorized Signature of R.A. or On behalf of R.A. Company Date Celtic Capital, Inc. ADDITIONAL ARTICLES SECTION 1. CAPITAL STOCK The aggregate number of shares that the Corporation will have authority to issue is one hundred ten million (110,000,000)of which one hundred million (100,000,000) shares will be common stock, with a par value of $0.001 per share, and ten million (10,000,000) shares will be preferred stock, with a par value of $0.001 per share. The preferred stock may be divided into and issued in series. The Board of Directors of the Corporation is authorized to divide the authorized shares of preferred stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. The Board of Directors of the Corporation is authorized, within any limitations prescribed by law and this Article, to fix and determine the designations, rights, qualifications, preferences, limitations and terms of the shares of any series of preferred stock, including but not limited to, the following: (a) The rate of dividend, the time of payment of dividends, whether dividends are cumulative, and the date from which any dividends shall accrue; (b) Whether shares may be redeemed, and, if so, the redemption price and the terms and conditions of redemption; (c) The amount payable upon shares in the event of voluntary or involuntary liquidation; (d) Sinking fund or other provisions, if any, for the redemption or purchase of shares; (e) The terms and conditions on which shares may be converted, if the shares of any series are issued with the privilege of conversion; (f) Voting powers, if any, provided that if any of the preferred stock or series thereof shall have voting rights, such preferred stock or series shall vote only on a share for share basis with the common stock on any matter, including, but not limited to, the election of directors, for which such preferred stock or series has such rights; and (g) Subject to the foregoing, such other terms, qualifications, privileges, limitations, options, restrictions, and special, or relative rights and preferences, if any, of shares or such series as the Board of Directors of the Corporation may, at the time so acting, lawfully fix and determine pursuant to the laws of the State of Nevada. The Corporation shall not declare, pay or set apart for payment any dividend or other distribution (unless payable solely in shares of common stock or other class of stock junior to the preferred stock as to dividends or upon liquidation) in respect of common stock, or other class of stock junior to the preferred stock, nor shall the Corporation redeem, purchase or otherwise acquire for consideration shares of any of the foregoing, unless dividends, if any, payable to holders of preferred stock. for the current period (and in the event of cumulative dividends, if any, payable to holders of preferred stock for the current period and in the event of cumulative dividends, if any, for all past periods) have been paid, are being paid or have been set aside for payment, in accordance with the terms of the preferred stock, as fixed by the Board of Directors of the Corporation. In the eventof the liquidation of the Corporation, holders of preferred stock shall be entitled to receive, before any payment or distribution on the common stock or any other class of stock junior to the preferred stock upon liquidation, a distribution per share in the amount of the liquidation preference, if any, fixed or determined in accordance with the terms of such preferred stock plus, if so provided in such terms, an amount per share equal to accumulated and unpaid dividends in respect of such preferred stock (whether or not earned or declared) to the date of such distribution.Neither the sale, lease or exchange of all or substantially all of the property and assets of the Corporation, nor any consolidation or merger of the Corporation, shall be deemed to be a liquidation for the purposes of this Article. SECTION 2. ACQUISITION OF CONTROLLING INTEREST The Corporation specifically elects not to be governed by NRS 78.378 to 78.3793, inclusive. SECTION 3. COMBINATIONS WITH INTEREST STOCKHOLDERS The Corporation specifically elects not to be governed by NRS 78.411 to 78.444, inclusive. SECTION 4. LIABILITY To the fullest extent permitted by NRS 78, a director or officer of the Corporation will not be personally liable to the Corporation or its stockholders for damages for breach of fiduciary duty as a director or officer, provided that this article will not eliminate or limit the liability of a director or officer for: (a) acts or omissions which involve intentional misconduct, fraud or a knowing violation of law; or (b) the payment of distributions in violation of NRS 78.300, as amended. Any amendment or repeal of this Section 4 will not adversely affect any right or protection of a director of the Corporation existing immediately prior to such amendment or repeal. SECTION 5. INDEMNIFICATION (a) Right to Indemnification. The Corporation will indemnify to the fullest extent permitted by law any person (the "Indemnitee") made or threatened to be made a party to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (whether or not by or in the right of the Corporation) by reason of the fact that he or she is or was a director of the Corporation or is or was serving as a director, officer, employee or agent of another entity at the request of the Corporation or any predecessor of the Corporation against judgments, fines, penalties, excise taxes, amounts paid in settlement and costs, charges and expenses (including attorneys’ fees and disbursements) that he or she incurs in connection with such action or proceeding. (b) Inurement. The right to indemnification will inure whether or not the claim asserted is based on matters that predate the adoption of this Section 5, will continue as to an Indemnitee who has ceased to hold the position by virtue of which he or she was entitled to indemnification, and will inure to the benefit of his or her heirs and personal representatives. (c) Non-exclusivity of Rights.The right to indemnification and to the advancement of expenses conferred by this Section 5 are not exclusive. of any other rights that an Indemnitee may have or acquire pursuant to any statute, bylaw, agreement, vote of stockholders or disinterested directors, these Articles of Incorporation, or otherwise. (d) Other Sources. The Corporation’s obligation, if any, to indemnify or to advance expenses to any Indemnitee who was or is serving at its request as a director, officer, employee or agent of another corporation, partnership, joint venture, trust, enterprise or other entity will be reduced by any amount such Indemnitee may collect as indemnification or advancement of expenses from such other entity. (e) Advancement of Expenses. The Corporation will, from time to time, reimburse or advance to any Indemnitee the funds necessary for payment of expenses, including attorneys’ fees and disbursements, incurred in connection with defending any proceeding for which he or she is indemnified by the Corporation, in advance of the final disposition of such proceeding; provided that the Corporation has received the undertaking of such director or officer to repay any such amount so advanced if it is ultimately determined by a final and unappealable judicial decision that the director or officer is not entitled to be indemnified for such expenses.
